Citation Nr: 0523779	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-04 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, that denied the above claim.

In February 2005, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  On VA fee basis examination in May 2002, the veteran's 
service-connected bilateral hearing loss was manifested by an 
average pure tone threshold in the right ear of 46.25 
decibels and 62.5 decibels in the left ear, with speech 
recognition ability of 96 percent in the right ear and 92 
percent in the left ear.

2.  On VA fee basis examination on March 30, 2005, the 
veteran's service-connected bilateral hearing loss was 
manifested by an average pure tone threshold in the right ear 
of 60 decibels and 59 decibels in the left ear, with speech 
recognition ability of 88 percent in the right ear and 56 
percent in the left ear.


CONCLUSIONS OF LAW

1.  Prior to March 30, 2005, the criteria for a compensable 
disability rating for service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2004).

2.  Effective from March 30, 2005, the criteria for a 20 
percent disability rating for service-connected bilateral 
hearing loss, and not higher, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  In this case, VA's duties have been 
fulfilled to the extent possible.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied its duty to notify by means of a December 2001 
letter from the RO to the veteran.  He was told what was 
required to substantiate a claim for service connection and 
of his and VA's respective responsibilities in terms of 
obtaining information and evidence.  See VAOPGCPREC 8-03.  
The letter explained what information or evidence was 
pertinent to the claim and asked the veteran to submit to the 
RO as soon as possible any such evidence, which would include 
that in his possession.  The RO's December 2001 letter was 
provided to the veteran prior to the initial adjudication of 
the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

All identified and pertinent evidence has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records the RO has failed to obtain.  The 
veteran was afforded appropriate examinations in 2002 and 
2005.  The duty to notify and assist having been met by the 
RO to the extent possible, the Board turns to the analysis of 
the veteran's claims on the merits.


II.  Factual background

VA treatment records show that in November 2001 the veteran 
had an audiological evaluation.  However, the examiner 
reported many decibel losses without corresponding puretone 
thresholds need to assess hearing loss for VA purposes.

In September 2002, the RO granted the veteran entitlement to 
service connection for bilateral hearing loss and assigned a 
noncompensable disability rating for this condition, 
effective from November 28, 2001.  The veteran appealed the 
assignment of a noncompensable assigned.  

In May 2002, the veteran was afforded a VA fee basis 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
40
5
60
LEFT
20
25
65
80
80

Average puretone thresholds were 46.25 in the right ear and 
62.5 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
percent in the left ear.  The examiner diagnosed right ear 
moderate to moderately severe high frequency sensorineural 
hearing loss and left ear moderately severe to severe high 
frequency sensorineural hearing loss.  

The veteran received private medical treatment from the OSO 
Family Medical Group.  In March 1993, the veteran complained 
of having bilateral ear pain and popping in the left ear.

The veteran also received medical treatment from the Loma 
Linda VA facility.  In January 2004, the veteran was treated 
for herpes zoster covering the left side of his face, 
including his left ear.  The veteran was noted to have a 
history of Ramsey Hunt syndrome.  In March 2004, the veteran 
was reportedly recovering from Ramsey Hunt syndrome affecting 
the left side of his face and ear.  The veteran complained of 
persistent pain in his left ear.  

In March 2005, the veteran was afforded another VA fee basis 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
60
80
80
LEFT
50
55
60
65
65

Average puretone thresholds were 60 in the right ear and 59 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 56 
percent in the left ear.  The examiner stated that the 
veteran's history of Ramsey Hunt syndrome could involve the 
left auricle and facial nerve along with some Bell's palsy, 
which may be the cause of his asymmetric hearing loss.  The 
examiner then opined that the veteran's right ear was more 
likely than not related to his noise exposure in service.  In 
the left ear, he opined that his more significant hearing 
loss was more likely than not related to noise exposure in 
service, but in addition, more recent decline in hearing may 
be secondary to other etiology.

In correspondence of record, the veteran contends that he 
should have received a higher disability rating for his 
bilateral hearing loss given the level of his hearing loss 
and that his bout of Ramsey Hunt syndrome had only reduced 
his already limited hearing that was caused by service.

III.  Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. §§ 4.14, 
4.85, Diagnostic Code 6100 (2004).

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

As an initial matter, the Board notes that impairment 
attributable to nonservice-connected disabilities may not be 
considered.  38 C.F.R. § 4.14.  In the present case, it is 
clear that a portion of the veteran's left ear hearing loss 
is due to a nonservice- connected disability, namely Ramsey 
Hunt syndrome.  However, if there is no basis for 
distinguishing between impairment due to the nonservice-
connected disabilities, it must be assumed that all 
impairment is due to the service-connected disorder.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of a service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in favor of the veteran, dictates that such signs 
and symptoms be attributed to the service-connected 
condition).  Therefore, pursuant to Mittleider, the Board 
will assume that the impairment is attributable to the 
veteran's service-connected left ear disability.  

The results of the audiometric testing on VA examination in 
May 2002 demonstrated that the veteran's overall hearing loss 
was not severe enough to warrant a higher, or compensable, 
disability rating under the rating schedule.  The reported 
46.25 decibel average pure tone threshold loss in the right 
ear and the 96 percent correct speech discrimination score in 
the right ear, when entered into Table VI of § 4.85, resulted 
in a hearing impairment with a numeric designation of I in 
the right ear.  The reported 62.5 decibel average pure tone 
threshold loss in the left ear and the 92 percent correct 
speech discrimination score in the left ear, when entered 
into Table VI of § 4.85, resulted in a hearing impairment 
with a numeric designation of II in the left ear.  When 
applied to Table VII of § 4.85, the numeric designations of I 
in the right ear and II in the left ear translate to a 0 
percent evaluation for the veteran's service-connected 
hearing loss disability.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2004).

The results of the audiometric testing on VA fee basis 
examination in March 2005 demonstrated that the veteran's 
overall hearing loss was severe enough to warrant a 20 
percent disability rating under the rating schedule.  The 
reported 60 decibel average pure tone threshold loss in the 
right ear and the 88 percent correct speech discrimination 
score in the right ear, when entered into Table VI of § 4.85, 
resulted in a hearing impairment with a numeric designation 
of III in the right ear.  The reported 59 decibel average 
pure tone threshold loss in the left ear and the 56 percent 
correct speech discrimination score in the left ear, when 
entered into Table VI of § 4.85, resulted in a hearing 
impairment with a numeric designation of VII in the left ear.  
When applied to Table VII of § 4.85, the numeric designations 
of III in the right ear and VII in the left ear translate to 
a 20 percent evaluation for the veteran's service-connected 
hearing loss disability, but not higher.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).

With respect to 38 C.F.R. § 4.86a, the Board notes that on 
examination in March 2005, the puretone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) in the left ear was 55 decibels or more.  However, the 
puretone threshold average was 59, warranting a numeric 
designation of IV from Table VIa.  Therefore, consideration 
of Table VI is more beneficial to the veteran.    

In sum, the Board finds that the criteria for a 20 percent 
rating for the veteran's service-connected bilateral hearing 
loss, effective from March 30, 2005, the date of the VA fee 
basis examination, have been met.  See Fenderson v. West, 12 
Vet. App 119 (1999).   The preponderance of the evidence is 
against entitlement to a compensable rating prior to March 
30, 2005, and entitlement to a rating in excess of 20 percent 
from March 30, 2005, forward.  In evaluating service-
connected hearing impairment disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).


ORDER

Entitlement to a disability rating of 20 percent, and not 
higher, for service-connected bilateral hearing loss is 
granted, effective from March 30, 2005, subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


